Case 4:19-cv-10056-JLK Document 43 Entered on FLSD Docket 10/21/2020 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-10056-CIV-KING/BECERRA

 JAY CUMMINGS, VON MARTINEZ,
 DAPHNE TOUSSAINT, MITZIE
 RANCY, JANELL TAVERNIER,                        ORDER CONTINUING ANY AND ALL
                                                COURT PROCEEDINGS PURSUANT TO
        Plaintiffs,                               ADMINISTRATIVE ORDER 2020-76
                                                   ORDER RESETTING
 v.                                           TRIAL: APRIL 5, 2021
                                              PRE-TRIAL: FEBRUARY 5, 2021
                                              DISCOVERY DEADLINE: DECEMBER 2, 2020
 GLENTEX, INC., doing business as
                                              & MOTION DEADLINE: DECEMBER 7, 2020
 Woody’s, MICHAEL PINTER,

       Defendants.
 _______________________________/

        THIS CAUSE is before the Court sua sponte. Pursuant to The Seventh Order

 Concerning Jury Trials and Other Proceedings (Administrative Order 2020-76) which states

 “All jury trials in the Southern District of Florida scheduled on or after March 30, 2020, are

 continued until April 5, 2021". The Court may issue other Order concerning future

 continuance as necessary and appropriate. Therefore, it is

        ORDERED, ADJUDGED, and DECREED the currently scheduled Discovery

 Deadlines, Motion Practice Deadlines, Final Pretrial, and Trial dates are hereby canceled.

 Additionally,

        IT IS ORDERED and ADJUDGED that this case is hereby reset for trial on the two-

 week trial calendar commencing April 5, 2021, at 9:00 a.m., at the United States

 Courthouse, 301 Simonton Street, Key West, Florida in Courtroom I, First Floor.
Case 4:19-cv-10056-JLK Document 43 Entered on FLSD Docket 10/21/2020 Page 2 of 5




                                      CALENDAR CALL

        In order to make sure that cases set on this calendar are completely ready for trial and

 that all matters which might be a cause of delay of the trial have been ruled upon, the Court

 hereby schedules a calendar call for April 1, 2021, at 10:00 a.m., at the James

 Lawrence King Federal Justice Building, 99 N.E. 4th Street, Eleventh Floor, Courtroom #2,

 Miami, Florida. All Defendants, whether in pre-trial custody or released on bond, must be

 present for this calendar call.

                Under existing policies and agreements between the state and federal courts

 of Florida, the judge who enters the first written order scheduling a case for trial on a date

 set has priority over the service of the attorney so scheduled for the date set. See Krasnow

 v. Navarro, 909 F. 2d 451 (11th Cir. 1990).

                It shall be the duty of the attorneys herein set to ensure that no other judge

 schedules them for a trial that impacts upon or conflicts with the date set forth above. If any

 counsel receives a written notice of a trial from another judge, in either state or federal court,

 that in any way conflicts with this trial scheduled setting, it is the obligation of that attorney

 to notify that judge immediately so that the judge may reschedule his or her calendar, thus

 leaving counsel conflict-free for this case.

                Any private agreement, suggested or proposed Rule 16 scheduling conference

        agreements between counsel, Rule 16 scheduling order or other court orders

 attempting to set dates or deadlines contrary to this order are hereby stricken and declared


                                                 2
Case 4:19-cv-10056-JLK Document 43 Entered on FLSD Docket 10/21/2020 Page 3 of 5




 void.

                The above-styled cause is hereby set for final pre-trial conference on

 February 5, 2021, at 11:15 a.m., at the James Lawrence King Federal Justice Building,

 99 N.E. 4th Street, Eleventh Floor, Courtroom #2, Miami, Florida.


                DISCOVERY AND MOTION PRACTICE DEADLINES

         Pursuant to S. D. Fla. Local Rule 16.1, the parties shall abide by the following time

         schedule under penalty of dismissal or other sanctions:

                       DECEMBER 2, 2020: DEADLINE FOR
                CONDUCTING DISCOVERY. No discovery will be
                permitted after this date, in order that the parties and the court
                have all facts of record prior to the deadline for filing motions
                and at pre-trial conference. Moreover, the parties shall
                exchange expert witness reports NO LATER THAN 120 DAYS
                prior to the pretrial conference.

                       DECEMBER 7, 2020: DEADLINE FOR FILING
                ALL MOTIONS. Pleading practice ends on this date except
                for a response by opposing party and reply to response by
                moving party. ALL MOTIONS, INCLUDING MOTIONS
                IN LIMINE, SHALL BE FILED PRIOR TO THIS DATE.
                Motions for extension of time for replies and responses cannot
                be granted due to the limited (30-day) time limit for the Court’s
                consideration of motions and responses filed on the last day. All
                unresolved motions will be considered and ruled upon at the
                pre-trial conference.

                       TEN days prior to PTC: One attorney from each party
                having authority to enter into stipulations and make admissions,
                shall meet to prepare and file the final pre-trial stipulation.

                       The attorneys must stipulate to a “Statement of the Case,”
                as required by the Local Rules of the Southern District of Florida.
                It will be unacceptable for the attorneys to draft separate

                                                3
Case 4:19-cv-10056-JLK Document 43 Entered on FLSD Docket 10/21/2020 Page 4 of 5




               Statements of the Case (i.e., one for the plaintiff, one for the
               defendant), and the pre-trial stipulation will be subject to
               rejection by the Court for non-compliance. A unilateral
               statement of the case by one party is not a stipulation of facts as
               contemplated by the Rules. This is not the place for counsel to
               make opening statements or closing arguments for their clients.
               It is a joint stipulation as to the issues of the case.

                      JANUARY 29, 2021: DEADLINE FOR FILING
               PRE-TRIAL STIPULATION. The pre-trial stipulation must
               be filed with the Clerk of Court. A courtesy copy of the pre-trial
               stipulation shall be provided to Chambers. Chambers shall be
               notified at (305) 523-5105 of any settlement between the parties
               by 4:30 p.m. on this date.

                       PRE-TRIAL CONFERENCE: The conference
                       shall be attended by at least one of the attorneys who will
                       conduct the trial for each of the parties and by any
               unrepresented party. If there are any unresolved pending
               motions, counsel must be fully prepared to present argument to
               the Court and may expect the Court to rule on said motions at
               the final pre-trial conference. It is the purpose of the Court in
               setting this schedule to have all issues resolved, with nothing for
               the attorneys to do between final pre-trial conference and trial,
               except to summon and to prepare their witnesses for trial. It
               eliminates last-minute motion and discovery practice requiring
               lawyers to respond frantically to notices of deposition and
               motions.

               This Order, establishing the deadlines for completion of motion practice,

 discovery, and filing of Pretrial Stipulation shall be strictly followed by counsel,

 notwithstanding any Local Rule or private agreement between counsel, any filed (or unfiled)

 proposed Local Rule 16 scheduling deadlines, or any other court order by other Judges.




                                               4
Case 4:19-cv-10056-JLK Document 43 Entered on FLSD Docket 10/21/2020 Page 5 of 5




              DONE and ORDERED in Chambers at the James Lawrence King Federal

 Justice Building and United States Courthouse, Miami, Florida, dated this 21st day of

 October, 2020.
                                              _______________________________
                                              JAMES LAWRENCE KING
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF FLORIDA


       cc:
       Counsel for Plaintiff:
       G Ware Cornell , Jr.
       Cornell & Associates
       2645 Executive Park Dr.
       Weston, FL 33331
       954-618-1041
       Fax: 954-944-1969
       Email: ware@warecornell.com

       Counsel for Defendant:
       Luke Clinton Savage
       Allen Norton & Blue
       121 Majorca Avenue
       Suite 300
       Coral Gables, FL 33134
       305-445-7801
       Fax: 305-442-1578
       Email: lsavage@anblaw.com




                                          5
